Citation Nr: 0308489	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	Carlos F. Garcia-Enchautegui, 
Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had verified active military service from 
December 1990 to September 1991.  He served in the Southwest 
Asia theater of operations from February 6, 1991, to August 
28, 1991.  He also may have had active duty for training 
and/or inactive duty training as a member of the Army Reserve 
National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision.  In a May 2002 
decision, the Board reopened the veteran's claim for service 
connection for asthmatic bronchitis, but also determined that 
additional development on this issue was warranted.  This 
development was completed in accordance with 38 C.F.R. 
§§ 19.9(a)(2), 20.903 (2002), and the case is now ready for 
further adjudication.  

In a written statement filed in September 1999, the veteran 
appeared to raise a claim for service connection for 
respiratory symptoms as manifestations of an undiagnosed 
illness resulting from his service in the Southwest Asia 
theater of operations during the Gulf War.  This claim has 
not been developed or certified for appeal, and is not 
inextricably intertwined with the issue now before the Board 
on appeal.  It is therefore referred to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran currently has asthmatic bronchitis which is 
related to service.


CONCLUSION OF LAW

Service connection for asthmatic bronchitis is not warranted.  
38 U.S.C.A. §§ 101(16) 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Claim for service connection

The veteran essentially claims that he currently has 
asthmatic bronchitis which was manifested during his period 
of active duty between December 1990 and September 1991.  

In seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (West 2002).  Such a disability is called "service 
connected."  38 U.S.C.A. § 101(16) (West 2002).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).

The veteran is presumed to have had a sound respiratory 
system on entrance into service, and no evidence contradicts 
that presumption.  See 38 C.F.R. § 3.304(b) (2002).  The 
claims file reflects that in conjunction with an August 1980 
enlistment examination, a February 1986 periodic examination, 
and an October 1989 periodic examination, the veteran denied 
any history of tuberculosis, asthma, shortness of breath, 
pain or pressure in chest, or chronic cough.  During each 
examination, his lungs and chest were normal.  He sought 
treatment for upper respiratory symptoms (including cough) in 
February 1990, and was assessed as having pharyngitis.  
Nevertheless, nothing in the claims file suggests that the 
veteran had asthmatic bronchitis prior to December 1990 (he 
has not claimed this in any case).  Thus, whether service 
aggravated a preexisting respiratory condition is not at 
issue.  See 38 C.F.R. § 3.306 (2002).

Service medical records do reflect that the veteran had 
respiratory symptoms beginning in December 1990, however.  He 
sought outpatient treatment for various symptoms including 
nonproductive cough in December 1990; the assessment then was 
rule out chest cold versus rule out bronchitis.  A chest x-
ray was normal.  During a subsequent outpatient visit in 
December 1990, the veteran was assessed as having asthmatic 
bronchitis.    

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected (unless clearly attributable to 
intercurrent causes).  38 C.F.R. § 3.303(b) (2002).  However, 
the veteran was only found to have asthmatic bronchitis once 
in service (in December 1990).    

The record reflects that during a June 1991 sick call visit, 
he initially reported having a two-month history of chest 
pain and wheezing.  At a second examination in June 1991, he 
reported having a two-week history of cough, with an 
occasional spot of blood.  He also complained of mild 
wheezing and shortness of breath.  He said he was a nonsmoker 
and denied any history of previous lung problems.  His lungs 
were clear on examination.  At another June 1991 examination, 
the veteran again complained of cough and difficulty 
breathing, and was assessed as having probable 
costochondritis. 

At his September 1991 separation examination, the veteran 
reported a history of shortness of breath and pain or 
pressure in his chest (he continued to deny a history of 
chronic cough).   A notation on the examination report 
indicated that he had had bronchitis while in the Gulf War, 
with cough productive of bloody sputum.  He continued to 
complain of shortness of breath and pressure in his chest.  
Examination revealed normal lungs and chest, however.    

Thus, the medical records from the period of active duty in 
question (December 1990 to September 1991) simply do not 
reflect that the veteran had chronic asthmatic bronchitis.  
Where chronicity of a disease is not shown in service, 
however, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  

Yet the claims file does not reflect that the veteran had 
what could be construed as continuity of symptoms between the 
December 1990 asthmatic bronchitis and a current disability.  
A December 1991 chest x-ray (conducted within four months of 
the veteran's discharge) was normal.  In January 1993, he 
sought outpatient treatment for shortness of breath at a 
"troop medical clinic."  At the time of this visit, 
however, he was breathing normally and his lungs were clear 
to auscultation and percussion.  

A December 1994 VA Gulf War examination included an 
essentially negative chest x-ray.  At National Guard 
quadrennial examinations conducted in May 1994 and April 
1996, the veteran denied any history of any tuberculosis, 
asthma, shortness of breath, pain or pressure in chest or 
chronic cough.  Examinations of the lungs and chest were 
normal.  During a January 1995 VA Gulf War Registry 
examination, the veteran's chest displayed equal bilateral 
respiratory expansions, and his lungs were clear to 
percussion and auscultation.  There were no rales or 
expiratory wheezes.  

At a March 1995 VA trachea and bronchi examination, the 
veteran reported no history of system illness or pulmonary 
disease.  He denied any history of cigarette smoking.  He 
said that during his active military service, he developed 
shortness of breath upon moderate effort, associated with 
chest tightness and productive cough with whitish sputum, 
requiring visits to the military hospital.  He said that he 
was treated with Proventol inhaler on several occasions (with 
relief).  He also claimed that he had been unable to pass any 
physical training tests since 1991.  On examination, his 
chest expansions were symmetrical and his lungs were clear to 
auscultation and percussion.  There were no wheezes, rales, 
or rhonchils.  A pulmonary function test (PFT) revealed 
normal spirometry with mild air trapping and poor inspiratory 
maneuver.  Acid base balance was normal, as was oxygen 
tension at rest.  The examiner concluded that there was no 
evidence of cor pulmonale, bronchial asthma, or pulmonary 
disease.   

A notation from a private pulmonary specialist indicated that 
the veteran had apparently sought treatment between September 
1996 and April 1999 for respiratory symptoms which appear to 
have been diagnosed as, in part, allergic rhinitis.  Another 
private medical record indicates that the veteran was treated 
in a hospital in August 1998 for, in part, asthma.  VA 
records indicate that the veteran sought outpatient treatment 
on several occasions between January 1998 and June 2000 for 
bronchial asthma.   

Thus, the earliest post-service treatment for asthma did not 
occur until August 1998, over six years after discharge.  
This hardly reflects continuity with the December 1990 asthma 
diagnosis such that would warrant service connection under 38 
C.F.R. § 3.303(b).  However, the veteran may yet establish 
service connection if all of the evidence, including that 
pertaining to service, shows that he currently has asthmatic 
bronchitis which was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

The claims file includes the report of a July 2002 VA 
respiratory examination.  The VA examiner confirmed that he 
had reviewed the claims folder in conjunction with this 
examination.  The veteran told the examiner that he began to 
experience shortness of breath upon his return from the Gulf 
War.  He said he was seen by a private physician in 1993, who 
apparently prescribed a medication (the veteran could not 
remember its name).  He reported no history of 
hospitalization, including emergency room visits, due to 
asthma, bronchitis, or pneumonia.  He presently complained of 
dyspnea on moderate effort (such as climbing a flight of 
stairs) and a productive cough of whitish sputum every 
morning.  He denied having any hemoptysis, anorexia, or 
asthma attacks.  He said he used Albuterol and other 
medication daily.  There was no history of cor pulmonale or 
pulmonary hypertension.  A PFT revealed normal spirometry 
with associated mild air trapping and increased airway 
resistance, metabolic alkalosis and normal oxygenation.  The 
veteran was diagnosed as having asthma, by history.

Although this examination (as well as the one conducted in 
March 1995) raises the question as to whether the veteran 
actually has a diagnosed respiratory disability, the record 
nonetheless includes outpatient medical records (dated 
between January 1998 and June 2000) which reflect treatment 
for diagnosed asthmatic bronchitis.  However, service 
connection is not warranted because there simply is no 
competent medical evidence indicating that his asthmatic 
bronchitis is related to service.  38 C.F.R. § 3.303(d) 
(2002).  Indeed, the VA examiner in July 2002 specifically 
concluded in his report that, after review of all the 
evidence, it was not likely that the veteran's claimed asthma 
was incurred during the active military service.  To the 
extent that the veteran himself has argued that his 
respiratory condition was incurred in service, the Board 
notes that (as a layman) he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the weight of the evidence does not demonstrate that 
the veteran has a current respiratory disability due to in-
service disease or injury.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's original claim for service connection (made on 
a VA Form 21-526) was filed in January 1995.  His informal 
claim to reopen his previously denied claim for service 
connection was made in a September 1999 written statement.  
The veteran has not raised an issue as to provision of a form 
or instructions for applying for benefits.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a notice of a rating decision in September 
2000, a development letter in March 2001, a statement of the 
case in May 2001, and a Board decision in May 2002.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether service connection 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby adequately informing the veteran of 
the information and evidence necessary to substantiate his 
claim. 

The Board is also satisfied that, especially by its March 
2001 letter, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. 
§ 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained private and VA medical records.  The 
veteran has not indicated that there are any outstanding 
records pertinent to his claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA respiratory examination 
in July 2002 (which included a PFT).  The report of this 
examination, as well as the other pertinent VA examinations, 
have been obtained and reviewed by the Board.

In a January 2003 letter, the Board forwarded to the veteran 
copies of his July 2002 respiratory examination report, as 
well as additional VA medical records obtained as a result of 
Board-directed development.  The veteran was given 60 days to 
submit additional evidence or argument, but neither he nor 
his representative has not responded to date.    

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  The 
Board acknowledges that the veteran may have had periods of 
active duty (including possible active duty for training) 
before and/or after the verified period of active duty 
between December 1990 and September 1991.  However, during 
the course of this appeal the veteran has consistently 
asserted that his claim for service connection for asthmatic 
bronchitis is based solely on this verified period.  Thus it 
does not seem necessary to attempt to verify his other active 
duty dates.  Moreover, the claims file includes service 
medical records dated before and after his verified period of 
active duty, so there does not seem to be a question of 
missing records.  

There would be no possible benefit to remanding this case to 
the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

ORDER

Entitlement to service connection for asthmatic bronchitis is 
denied.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

